Citation Nr: 1228650	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  07-06 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.  He also had subsequent duty with the Marine Corps Reserve.

This matter is on appeal from an October 2005 rating decision issued by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

In November 2006, a local RO hearing was held before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims fie.

In November 2010, this matter was remanded for further development, to include a VA examination.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran's acquired psychiatric disorder is reasonably shown to be related to his combat experiences.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision discussed below as to the issue of service connection for an acquired psychiatric disability, to include PTSD, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue. 

Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his psychiatric disorder is related to his time serving in combat while on active duty.  His service records document that he served in Vietnam from May 1968 to January 1970 and received the Combat Action Ribbon.  Consequently, in-service stressors are conceded.

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, an April 2005 VA psychological evaluation treatment note indicated diagnoses of anxiety disorder NOS and depressive disorder NOS.  Thus, a current psychiatric disability has been demonstrated.

On August 2005 VA psychological examination, the Veteran reported a depressed mood, insomnia, fatigue, irritability, and hopelessness.  Mental examination revealed that he was alert and oriented; he was dishelved and poorly groomed; he was cooperative and attentive; he displayed adequate eye contact; his speech and thought processes were within normal limits; there was no evidence of psychosis.  Depressive disorder, NOS was diagnosed.  His GAF score was 60.  The examiner found that the Veteran did not meet the full criteria for PTSD; however it was noted that the Veteran met the criteria for depressive disorder.  The examiner also noted that she was unable to specifically relate the Veteran's mood disorder to his experiences in Vietnam.  She indicated that the mood disorder appears to be related to current personal stressors.

On February 2010 VA examination, the Veteran reported that he has had problems with anxiety and depression ever since he came back from Vietnam.  He also indicated that he does not feel bad all the time.  Mental status examination was essentially unremarkable and the examiner did not provide an Axis I diagnosis.  The examiner opined in pertinent part:

"[The Veteran] was exposed to some combat related stress and endorsed some symptoms of PTSD, but not to an extent to warrant a diagnosis of PTSD.  He has struggled with anxiety and depression at times over the years and in 2005 was treated on an outpatient basis for anxiety and depression with Remeron. . . . .Intermittent symptoms of anxiety and depression including irritability, problems with concentration, and low mood are at least as likely as not (50/50 probability) caused by or a result of traumatic combat related experiences while serving in Vietnam during the Vietnam War."

On January 2011 VA examination, mental status examination was essentially unremarkable, and again the examiner did not provide an Axis I diagnosis.  The examiner noted that the Veteran did not have a mental health disorder.

The RO continued the denial in a December 2011 readjudication on the basis that the Veteran did not currently have a psychiatric disability.  The Board notes, however, in McClain v. Nicholson, the United States Court of Appeals for Veterans Claims held that a current disability may be shown even though the disability resolves prior to the adjudication of the claim as long as the Veteran has a disability at the time the claim is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In sum, a current psychiatric disability has been demonstrated.  The clinical evidence and the Veteran's reports reflect that he has experienced psychiatric symptoms, such as depression and anxiety, ever since service.  The Veteran is competent to report symptoms of a psychiatric disability (such as depression and anxiety) as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Although there is no clinical evidence of treatment for psychiatric problems in service or for many years following service, there is no affirmative evidence to explicitly contradict the Veteran's reports.  They are otherwise generally consistent with the evidence of record, and he has reported a history of depression and anxiety since service.  Thus, the Board finds that his reports as to a continuity of psychiatric symptomatology since service are credible.  Furthermore, a VA examiner has noted that the Veteran's depression and anxiety is at least as likely as not related to the Veteran's combat experience while in Vietnam.  As noted, in-service stressors have been conceded by VA.

As there is evidence of in-service combat duty, a current psychiatric disability, evidence of a continuity of symptomatology since service, and a nexus regarding the Veteran's current psychiatric disability and service, and resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

Finally, the Veteran has claimed service connection for PTSD due to in-service stressors; however, the RO has denied the Veteran's claim for PTSD as he has not been provided with a PTSD diagnosis in accordance with the DSM-IV.  

Regardless of how the Veteran's psychiatric disability has been diagnosed, the evidence supports a finding that it is related to service and service connection is therefore granted for the underlying psychiatric disability regardless of diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


ORDER

Service connection for a variously diagnosed psychiatric disability, to include PTSD, is granted.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


